724 S.E.2d 525 (2012)
Lloyd G. BROWN, Nancy L. Blackwood, Chad Brandon, Richard C. Cockerham, Carolyn M. Dawson, Trent William Duncan, Roger J. Hart, Lisa Hartrick, Kevin Harvell, Alan W. Hill, Adam Huffman, Chris Liv, John McRae McBryde, Roger V. Miller, Ronald J. Myers, Jr., William Pickens, William S. Powell, Laura Prevatte, Dennis K. Register, Joseph Swartz, Sara Ellis Thompson, Eric P. Welker, Stephen L. Williams, David Amaral, Jody Brady, Richard Chellberg, *526 Gary M. Curcio, Shane Hardee, James M. Hendricks, William R. Hildreth, John P. Howard, Anthony Russell Meadows, James Schlenker, Peter C. Steponkus, on behalf of themselves and all others similarly situated
v.
NORTH CAROLINA DEPARTMENT OF ENVIRONMENT AND NATURAL RESOURCES, an agency of the State of North Carolina; Dee Freeman, Secretary of the North Carolina Department Of Environment and Natural Resources, in his official capacity; and the State of North Carolina.
No. 287P11.
Supreme Court of North Carolina.
April 12, 2012.
Robert M. Elliot, Winston-Salem, for Brown, Lloyd G., et al.
Scott Conklin, Assistant Attorney General, for NC Department of Environment and Natural Resources, et al.

ORDER
Upon consideration of the petition filed on the 12th of July 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."